             Case 2:19-cv-01945-RAJ Document 14-1 Filed 12/11/19 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JAVIER MARTINEZ,

 9                             Petitioner,               Case No. C19-1945-RAJ

10          v.                                           ORDER OF DISMISSAL

11   LOWELL CLARK, et al.,

12                             Respondents.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)    The Court ADOPTS the Report and Recommendation.

18          (2)    Petitioner’s motion for a temporary restraining order (dkt. # 3) is DENIED.

19          (3)    This action is DISMISSED without prejudice for failure to exhaust administrative

20   remedies.

21   \\

22   \\

23




     ORDER OF DISMISSAL - 1
             Case 2:19-cv-01945-RAJ Document 14-1 Filed 12/11/19 Page 2 of 2



 1          (4)    The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.

 3
             Dated this 31st day of March, 2020.
 4
                                                         Richard A. Jones
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
